 

Exhibit 10.177

 

AMD_00250009.0

 

THIS AMENDMENT (this “Amendment”) dated as of September 1, 2018 (the “Amendment
Effective Date”) is made to the Schedules (as defined below) by and between MSCI
Inc. (“MSCI”) and BlackRock Fund Advisors (“Licensee”).  Capitalized terms used
but not defined herein shall have the meanings ascribed to them in each
applicable Schedule, as the case may be.

WHEREAS, MSCI and Licensee entered into (i) the Index License Agreement for
Funds (internal MSCI reference number: IXF_00040) dated as of March 18, 2000
(the “Agreement”) and (ii) the Schedules or Amendments identified in
Attachment 1 hereto (each, a “Schedule” and, collectively, the “Schedules”).

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Schedules as follows:

1.

Commencing on the Amendment Effective Date, each of the Schedules is hereby
amended so that the “original Fund Name” set forth in Attachment 1 hereto shall
be deleted and replaced with the “revised Fund Name” set forth in Attachment 1
hereto.

2.

This Amendment amends and operates in conjunction with each applicable
Schedule.  This Amendment, each applicable Schedule and the Agreement constitute
the complete and exclusive statement of the agreement between the parties with
respect to the subject matter hereof and supersede in full all prior proposals
and understandings, oral or written, relating to such subject matter.  To the
extent that the terms of this Amendment conflict with the terms of any
applicable Schedule or the Agreement, the terms of this Amendment shall control.

3.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

4.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto.  A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

 

MSCI Inc.

 

BlackRock Fund Advisors

By /s/ Ales Gil

 

By /s/ Ruth Weiss

Name Alex Gil

 

Name Ruth Weiss

Title Executive Director

 

Title Managing Director




1

--------------------------------------------------------------------------------

 

AMD_00250009.0

 

Attachment 1

 

 

Ticker

Schedule

original Fund name

revised Fund Name

internal MSCI ref. #

Date of Schedule

ESGU

AMD_00243265.0

(previous AMD_00208225.0)

May 15, 2018

iShares MSCI USA ESG Optimized ETF

iShares ESG MSCI USA ETF

 

ESGD

AMD_00243265.0

(previous AMD_00209563.0, AMD_00200775.0)

May 15, 2018

iShares MSCI EAFE ESG Optimized ETF

iShares ESG MSCI EAFE ETF

 

ESGE

AMD_00243265.0
(previous AMD_00209563.0, AMD_00200775.0)

May 15, 2018

iShares MSCI EM ESG Optimized ETF

iShares ESG MSCI EM ETF

ESML

AMD_00235248.0

November 1, 2017

iShares MSCI USA Small-Cap ESG Optimized ETF

iShares ESG MSCI USA Small-Cap ETF

 

2